Fourth Court of Appeals
                                San Antonio, Texas

                                     JUDGMENT
                                   No. 04-12-00330-CV

                                      Gerardo RICO,
                                        Appellant

                                             v.

                                 JUDSON LOFTS, LTD.,
                                      Appellee

                 From the 57th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2012-CI-03141
                           Cathleen M. Stryker, Judge Presiding

    BEFORE CHIEF JUSTICE STONE, JUSTICE MARION, AND JUSTICE ALVAREZ

        In accordance with this court’s opinion of this date, the trial court’s judgment is
REVERSED and this cause is REMANDED to the trial court for further proceedings. We tax
costs against the party that incurred them.

       SIGNED May 29, 2013.


                                              _____________________________
                                              Patricia O. Alvarez, Justice